Citation Nr: 1311715	
Decision Date: 04/09/13    Archive Date: 04/19/13

DOCKET NO.  10-41 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Whether the severance of service connection for major depression was proper.


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 1977 to May 1982.    

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  

The Board notes that the Veteran was previously represented in this matter; however, in November 2010, his representation was revoked.  Therefore, he is currently unrepresented in this matter.

The Board further observes that, while the Veteran was afforded a hearing before a Decision Review Officer (DRO) in April 2010 in connection with the proposed severance, he requested another DRO hearing in connection with the appeal in October 2010.  However, he withdrew such DRO hearing request in December 2010.   

A review of the Virtual VA paperless claims processing system does not contain any relevant documents that are not contained in the paper claims file.


FINDINGS OF FACT

1.  In a February 2009 rating decision, which was provided to the Veteran in March 2009, the RO granted service connection for major depression as related to the Veteran's military service.

2.  At the time of the February 2009 rating decision and presently, a psychiatric disorder, to include major depression, is not shown to be causally or etiologically related to any disease, injury, or incident in service.

3.  In November 2009 rating decision, which was provided to the Veteran in December 2009, the RO proposed to sever service connection for major depression based on a finding of clear and unmistakable error.

4.  In a June 2010 rating decision, the RO severed service connection for major depression, effective September 1, 2010.
 
5.  The February 2009 award of service connection for major depression is shown to have been clearly and unmistakably erroneous.


CONCLUSION OF LAW

The severance of the award for service connection for major depression was proper.  38 U.S.C.A. § 5109A  (West 2002); 38 C.F.R. § 3.105 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) provides that VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159 and 3.326(a) (2012). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

As it relates to the issue of severance of service connection, the appeal does not arise from adjudication of a claim made by a claimant; rather it arises from a severance of service connection by the RO.  Therefore, it arises from action initiated by the RO, not the Veteran.  Moreover, severance of service connection requires compliance with particular notification procedures under the law.  Specifically, when severance is warranted, a rating proposing severance will be prepared setting forth all material facts and reasons.  The claimant will be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefore and will be given 60 days for the presentation of additional evidence to show that service connection should be maintained.  38 C.F.R. § 3.105(d). 

Here, the RO found that service connection for major depression was clearly and erroneously granted in a November 2009 rating decision and notified the Veteran of the proposed severance of service connection on December 1, 2009.  The severance proposal advised him that he had the opportunity to present evidence and argument as to why service connection should not be severed.  In April 2010, the Veteran participated in a hearing before a DRO to discuss why the change should not be made.  Thereafter, a June 2010 rating decision severed service connection, effective more than 60 days later, on September 1, 2010. Thus, the RO complied with the procedural requirements for severance provided under 38 CFR § 3.105.   

The Board further finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained VA outpatient treatment records and Social Security Administration (SSA) records.  Additionally, he was afforded VA examinations in January 2009 and June 2009 with an addendum opinion obtained in October 2009.  The Veteran submitted lay statements and was provided an opportunity to set forth his contentions during a pre-severance hearing before a DRO.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  In this regard, at his April 2010 DRO hearing, the Veteran indicated that he would be submitting a nexus statement from a physician in support his contention that his depression was related to his military service.  To date, no statement has been received.  The Board notes that, while VA has a statutory duty to assist the Veteran in developing evidence pertinent to a claim, the Veteran also has a duty to assist and cooperate with VA in developing evidence; the duty to assist is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); see Hayes v. Brown, 5 Vet. App. 60, 68 (1993) (VA's duty to assist is not a one-way street; if a Veteran wishes help, he/she cannot passively wait for it in those circumstances where his/her own actions are essential in obtaining the putative evidence).  Moreover, while the record reflects that the Veteran was in receipt of vocational rehabilitation benefits, the Board finds that it is not necessary to obtain such records as they only address the severity of his major depression and the impact such has on his employability.  As such records do not address the etiology of the Veteran's major depression, they are irrelevant to the instant claim and need not be obtained.  Therefore, the Board finds that there is complete record upon which to adjudicate the Veteran's claim.

As indicated previously, the Veteran was afforded the opportunity to testify before a DRO in April 2010 prior to the promulgation of the rating decision severing service connection.  38 C.F.R. 3.103(c)(2) requires that the DRO who chairs a hearing fulfill two duties to comply with (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the DRO essentially elicited testimony necessary to determine the nature of the Veteran's claim.  In addition, the DRO sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Further, the Veteran expressed his knowledge that a medical nexus or link between his current disorder and service had not been shown.  The Veteran requested additional time to provide evidence to support the finding of a link and the DRO held the record open for 60 days in order to allow the Veteran to submit the relevant medical opinion.  However, as indicated previously, he did not do so.

Moreover, neither the Veteran nor his former representative asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) nor identified any prejudice in the conduct of the DRO hearing.  By contrast, the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for benefits.  As such, the Board finds that, the DRO complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board can adjudicate the claim based on the current record.

II.  Severance of Service Connection for Major Depression

By way of history, in a rating decision dated in February 2009, the Veteran was granted service connection for major depression and assigned a disability rating of 50 percent.  In the body of the rating decision, however, the RO expressly stated that his disability warranted a 70 percent rating.  In July 2009, the Veteran responded citing clear and unmistakable evidence (CUE) in the February 2009 rating decision and requested that he be assigned the 70 percent disability rating.  Thereafter, the RO reviewed the issue and determined that there was in fact, CUE but it was not due to a mistake with assigning an incorrect disability rating.  Rather, the RO determined that CUE existed in the granting of service connection because there was no nexus between the Veteran's current diagnosis of major depression and service.  Therefore, the RO proposed to sever service connection for major depression in a November 2009 rating decision, of which the Veteran was advised via a December 2009 letter.  Thereafter, a June 2010 rating decision severed service connection for major depression, effective September 1, 2010.

Under applicable criteria, once service connection has been granted, it can be severed only upon the VA Secretary's showing that the final rating decision granting service connection was "clearly and unmistakably erroneous," and only after certain procedural safeguards have been met.  38 C.F.R. § 3.105(d); Daniels v. Gober, 10 Vet. App. 474, 478 (1997); Graves v. Brown, 6 Vet. App. 166 (1994).

Specifically, when severance of service connection is contemplated, a rating proposing severance will be prepared setting forth all material facts and reasons. The claimant will be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefore and will be give 60 days for the presentation of additional evidence to show that service connection should be maintained.  38 C.F.R. § 3.105(d); Baughman v. Derwinski, 1 Vet. App. 563, 566 (1991).

Following the predetermination procedures specified, final action will be taken.  See 38 C.F.R. § 3.105(i).  If a pre-determination hearing was conducted, the final action will be based on evidence and testimony adduced at the hearing as well as the other evidence of record including any additional evidence obtained following the hearing pursuant to necessary development.  Id.  Where a discontinuance of benefits is found warranted following consideration of any additional evidence submitted, the effective date of such discontinuance shall be the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final action expires.  Id.

Initially, the Board finds that the RO followed the proper administrative procedures to implement the severance of service connection for major depression.  In this regard, the RO prepared the November 2009 rating decision in which it proposed severance of service connection for major depression, and via a December 2009 letter, notified the Veteran of such proposal and provided him with a copy of the decision.  In the notice letter, the RO informed him that he could submit medical or other evidence to show that the change should not be made and notified him of his right to a hearing.  Thus, prior to the effectuation of the severance by the June 2010 rating decision, the Veteran had the opportunity to present evidence and argument as to why service connection should not be severed.  In fact, in April 2010, the Veteran participated in a hearing before a Decision Review Officer (DRO) to discuss why the change should not be made. Further, the Veteran was informed of the June 2010 rating decision that severed service connection more than 60 days before it became effective on September 1, 2010.  

Once service connection has been granted, it can be severed only where the evidence establishes that the grant is clearly and unmistakably erroneous (the burden being on the Government), and only where certain procedural safeguards have been met.  See Stallworth v. Nicholson, 20 Vet. App. 482, 487 (2006); Daniels v. Gober, 10 Vet. App. 474, 478 (1997).  Severance of service connection based on any standard less than that set forth in 38 C.F.R. 3.105(d)  is erroneous as a matter of law.  See Stallworth, 20 Vet. App. at 488; Graves v. Brown, 6 Vet. App. 166, 170 (1994); see also Baughman v. Derwinski, 1 Vet. App. 563, 566 (1991).

In Stallworth, the Court recognized that 38 C.F.R. 3.105(d)  contemplates consideration of evidence that post-dates the award of service connection and that VA is not limited to the law and the record that existed at the time of the original decision.  Id.  at 488; see also Allen v. Nicholson, 21 Vet. App. 54, 59 (2007).  In fact, the Court noted that the regulation specifically allows a change in medical diagnosis to serve as a basis for severance.  Indeed, in Stallworth, the Court, quoting Venturella v. Gober, 10 Vet. App. 340, 343 (1997), reiterated:

If the Court were to conclude that . . . a service-connection award can be terminated pursuant to § 3.105(d) only on the basis of the law and record as it existed at the time of the award thereof, VA would be placed in the impossible situation of being forever bound to a prior determination regardless of changes in the law or later developments in the factual record. 

The Stallworth Court added, "[c]onsequently, the severance decision focuses not on whether the original decision was clearly erroneous, but on whether the current evidence established that service connection is clearly erroneous."  Id.  

The Court has stated that clear and unmistakable error is a very specific and rare kind of error.  It is the kind of error, of fact or of law, that, when called to the attention of reviewers, compels the conclusion, to which reasonable minds could not differ, that the results would be manifestly different but for the error.  See Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  To warrant revision of a decision on the ground of clear and unmistakable error in a severance of service connection case, there must have been an error in the adjudication of the appeal that, had it not been made, would have manifestly changed the outcome, i.e., whether, based on the current evidence of record, a grant of service connection would be clearly and unmistakably erroneous.  See Stallworth, supra.

Based on the foregoing, the Board must determine, on the basis of all the evidence of record, whether the February 2009 rating decision was clearly and unmistakably erroneous in granting service connection for major depression.  On review of the evidence of record, the Board finds the evidence supports the finding that the grant of service connection for major depression was clearly and unmistakably erroneous. The record contains no basis upon which it can be found that the Veteran's major depression was related to service. 

In considering whether the RO's grant of service connection was clearly erroneous, the Board has considered the requirements for establishment of service connection.  Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. 
§ 1131; 38 C.F.R. §§ 3.303, 3.304.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

At the time the Veteran filed his claim, an alternative method of establishing service connection was observed under 38 C.F.R. § 3.303(b).  At that time, Shedden elements (2) or (3) could be established by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 498 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Even at the time the Veteran filed his claim, under this regulation, medical evidence was required to demonstrate a relationship between a present disability and the continuity of symptomatology demonstrated if the condition is not one where a lay person's observations would be competent.  Id.   However, recently, the Court clarified that the alternative method of establishing the second and/or third Shedden elements through a demonstration of continuity of symptomatology, applied to specific chronic diseases only.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The specific chronic diseases to which 38 C.F.R. § 3.303(b) applies, are listed at 38 C.F.R. § 3.309(a).  Id. at 1338.  


Psychoses are considered chronic presumptive diseases as noted in 38 C.F.R. 
§ 3.309(a).  Such are defined as brief psychotic disorder, delusional disorder, psychotic disorder due to general medical condition, psychotic disorder not otherwise specified, schizoaffective disorder, schizophrenia, schizophreniform disorder, shared psychotic disorder, and substance-induced psychotic disorder.  38 C.F.R. § 3.384.  However, as will be discussed herein, the Veteran has not been diagnosed with a psychosis.  Rather, he has diagnoses of major depression and adjustment disorder, which are not considered psychoses, and, therefore, are not subject to presumptive service connection.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

In this case, the Veteran has been diagnosed with major depressive disorder and an adjustment disorder.  Thus, Shedden element (1) has been met. 

Service treatment records contain a December 1981 psychiatric evaluation that  diagnosed cannabis abuse.  Additionally, the Veteran's service separation Report of Medical History, dated in April 1982, indicated that stated he had trouble sleeping, depression and excessive worry related to being in confinement in a correctional facility.  There were no other service treatment records indicating diagnostic impressions or mental health treatment.  As there is at least one record of a report of depressive symptoms in service, Shedden element (2) has been met. 

However, the claim fails with regard to the crucial, Shedden element (3), a nexus between the current disability and service.  As not all of the elements required to establish service connection have been met, the Board finds that the grant of service connection in the February 2009 rating decision was clearly and unmistakably erroneous. 

In reaching this conclusion, the Board has considered VA examination reports, VA outpatient treatment records, and Social Security Administration (SSA) records. 

In January 2009, the Veteran underwent VA examinations for depression as well as hypertension.  Both of the examiners offered relevant information regarding the Veteran's claimed psychiatric disorder.  The January 2009 VA psychiatric examination report reflects that the Veteran reported that he had alcohol and drug abuse from 1970 to 1977 (prior to service) and that his wife had called the police and charged him with domestic abuse shortly before he joined the military.  He also reported that he had been hospitalized for drug abuse in 1993 or 1994 and had been charged with domestic violence three or four times since service and that his last charge resulted in incarceration for nearly a year, from March 2005 to May 2006.  He also reported that he had a depressed mood on most days and had felt that way since he was discharged from a correctional facility in 2006, when he came home to immediate financial problems. 

The January 2009 VA psychiatric examiner noted that the Veteran received one Article 15 in service related to what the Veteran described as his "stupid" behaviors secondary to his alcohol and drug abuse.  The Veteran and a group of soldiers went to Amsterdam on a trip and brought back hashish and marijuana.  They were caught at the border.  The Article 15 resulted in a loss of one rank and 30 days in the post jail prior to being sent back to the United States and processed out.  The examiner noted that there was no other significant military history. 

The January 2009 VA psychiatric examiner noted that the Veteran's current psychosocial functional status was moderately poor as he was unemployed, dependent on outside sources for his financial obligations, separated from his wife, sleeping poorly, and unable to fully control his substance abuse tendencies.  The examiner diagnosed major depression and polysubstance dependency, early partial remission.  The examiner did not offer a nexus opinion regarding a relationship between major depression and service. 

The January 2009 VA hypertension examiner was asked to review the Veteran's service separation examination report and discuss whether there was a relationship between hypertension and the Veteran's "emotional lability".  In so doing, the examiner noted that the separation examination report's reference to the term "labile" was with regard to the Veteran's blood pressure, not depression.  The examiner also noted that the Veteran's report of depression at service separation was situational and related to confinement in a correctional facility.  The examiner noted that there was no service treatment record showing a complaint, evaluation, or treatment for depression.   

In June 2009, the Veteran underwent another VA examination regarding his psychiatric disorder.  At that time, the examiner diagnosed an adjustment disorder, depressed mood, and chronic polysubstance dependence.  The examiner did not offer a nexus opinion at that time as the Veteran had already been granted service connection.  However, the examiner did comment that there was little evidence that the Veteran's current depressive symptoms were related to his military service.  The examiner noted the April 1982 service record that reflected that the Veteran had trouble sleeping, depression, and excessive worry related to being in confinement in a correctional facility (due to being caught with marijuana and hashish in Amsterdam). The examiner noted that, otherwise, there were no service treatment records indicating diagnostic impressions or mental health treatment.  The examiner indicated that the diagnosis in June 2009 was a correction of an erroneous diagnosis.  Notably, the Veteran's prior diagnosis was major depression while the June 2009 VA examiner diagnosed an adjustment disorder. 

In October 2009, an addendum opinion was obtained from the June 2009 VA clinical psychologist to determine whether the Veteran's current psychiatric disorder is related to service.  The examiner definitively opined that the "Veteran's psychiatric condition is not caused by or a result of military service." The examiner offered a lengthy rationale for her opinion based on her review of the June 2009 VA examination report and claims file.  The examiner explained that there is no evidence that the Veteran's depressed mood was related to his military service.  She reiterated that, in June 2009, the Veteran himself attributed the irritable mood and depression to ongoing marital discord and an episode of drug relapse that he had in the recent past.  The examiner noted that he had one episode of increased suicidal ideation that emerged in reaction to a highly escalated argument with his spouse.  He reported that his mood was okay otherwise and denied any other suicidal ideation prior to, or following, the marital fight. The examiner again noted the April 1982 separation Report of Medical History discussed above.  She emphasized that, otherwise, there were no service treatment records indicating diagnostic impressions or mental health treatment.  Further, the examiner noted that, although the Veteran was discharged in 1982, he had no mental health treatment until 1995, when he was hospitalized for substance abuse/dependence.  He had no other mental health treatment until April 2008 when he was reporting depressive symptoms related to his marital problems. 

The Board has also considered the Veteran's sworn testimony at the April 2010 DRO hearing to support his entitlement to service connection.  At the DRO hearing, the Veteran offered sworn testimony regarding his depressive symptoms in service and that his depression had continued since service.  He reported that he used drugs to cope with his depression in service (over a break up with his first wife).  He explained that he was arrested in service with drugs because he was depressed.  He also reported that between his discharge in 1982 and 2008, he had held 10 to 15 jobs.  His last job had been in 2008.  The Veteran reported that he was not able to hold a job for very long.  He cited an example of being in a cycle where he would get paid, pay his bills, and then use drugs or alcohol and was subsequently fired because employers noticed that he would miss work.  He also reported that he was fired from his last job after talking back to his boss, telling him that he was running a shoddy operation.  He reported that he was currently in school and not working. 

The Board acknowledges the Veteran's sworn testimony at the April 2010 DRO hearing that his depression began in service and that he used drugs to cope with the depression.  Notably, under 38 U.S.C.A. § 1131, "no compensation shall be paid if the disability is a result of the Veteran's own willful misconduct or abuse of alcohol or drugs."  VA regulation defines the frequent use of drugs to the point of addiction as willful misconduct, but also notes, "where the use of drugs or addiction thereto results from a service-connected disability, it will not be considered of misconduct origin."  38 C.F.R. § 3.301(c)(3).  However, the U.S. Court of Appeals for the Federal Circuit has held that 38 U.S.C.A. § 1110 (and by extension the identical language in 38 U.S.C.A. § 1131) does not preclude compensation for an alcohol or drug abuse disability that is secondary to a service-connected disability.  Allen v. Principi, 237 F.3d 1368, 1381 (Fed.Cir.2001).   

However, in this case, the Board has considered the Veteran's sworn testimony regarding continuity of symptomatology, but finds that his testimony is not credible in light of his reports noted in other treatment records and VA examination reports.  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  For example, at the January 2009 VA psychiatric examination, he reported that he had marital problems and drug abuse prior to service.  He also reported to the January 2009 VA psychiatric examiner that he had daily depressed mood since 2006.  An August 2008 VA outpatient treatment record reflects that he reported that he was depressed since January 2008.  None of his VA outpatient treatment records or SSA records demonstrate complaints of continuous depressive symptoms since service.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (ascribing heightened credibility to statements made to clinicians for the purpose of treatment); See Williams v. Gov. of Virgin Islands, 271 F.Supp.2d 696, 702 (V.I.2003) (noting that statements made for the purpose of diagnosis or treatment "are regarded as inherently reliable because of the recognition that one seeking medical treatment is keenly aware of the necessity for being truthful in order to secure proper care").  Therefore, the Veteran's current statements, made in connection with his pending claim for VA benefits, that he has experienced continuous symptoms since service are inconsistent with the contemporaneous evidence.  Accordingly, the Board finds such allegations of continuity of symptomatology to be not credible.

Furthermore, a nexus between the Veteran's major depression and service has not been shown in the present case.  In this regard, the only medical opinions of record regarding etiology are the June 2009 comment from the VA psychiatric examiner that there was "little" evidence of a relationship between the Veteran's current depression and military service, and the same examiner's addendum opinion in October 2009 definitively stating that the Veteran's current depression was not related to military service.  As noted above, the priority of the June 2009 examination was to evaluate the current severity of the Veteran's disability and adequately assess a current diagnosis, not to establish a nexus between service and any current diagnosis.  Nevertheless, the VA examiner sought fit to note that there was "little" evidence of a relationship between service and the disability.  Moreover, the examiner did not actually note any evidence that supported a finding of a relationship between the current diagnosis and the reported in-service symptoms.  In fact, the examiner explained that, although there was one record of depressive symptoms in service in April 1982, the Veteran's current depression was related to marital discord and financial problems.  Furthermore, in October 2009, the same examiner provided an addendum opinion that clarified that there was no relationship between service and the Veteran's current disability, essentially eradicating her prior assessment that there was "little" evidence of a relationship.  The examiner provided extensive rationale to support her opinion.  

As the October 2009 VA examiner's opinion contained clear conclusions with supporting data as well as a reasoned medical explanation connecting the two, the Board accords great probative weight to such opinion.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet.App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  There is no contrary medical opinion of record.

The Board has considered the Veteran's statements that his current psychiatric disorder is related to service, however, he is not competent to relate his current major depression to service.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), as to the specific issue in this case, etiology of a psychiatric disorder, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  In this regard, the question of causation involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  As such, the question of etiology in this case may not be competently addressed by lay evidence, and the Veteran's own opinion is nonprobative evidence.  Id.; see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  

As there are no positive competent opinions of record linking the Veteran's major depression to service, and there is one negative nexus opinion that is definitive in its assessment that his depression is not related to service, Shedden element (3) has not been met. In fact, there is clear and unmistakable evidence that the Veteran's current psychiatric disorder is not related to service.    
   
In view of the foregoing, the Board finds that all the probative evidence of record establishes that a grant of service connection for the Veteran's major depression was clearly and unmistakably erroneous.  The Board therefore concludes that severance of service connection for major depression was proper.


ORDER

As severance of service connection for major depression was proper, the appeal is denied.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


